Hassler, J.,
We think the statement filed in this case is sufficient. It sets forth aAgood cause of action, and is sufficiently specific to give the defendant notice of what he must defend against. It does allege when the goods were sold and delivered to the defendant by reference to the dates appearing in the copy of the book entries attached to the statement. It is not necessary for the plaintiff to state whether the goods were sold or bought by an agent, or where they were bought, nor is it necessary to state the date on which the agreement was made to entitle the plaintiff to recover. We do not think there is any merit in any of the particulars in which it is contended that the statement is not sufficiently specific. We dismiss the rule for a more specific statement and permit the defendant to file an affidavit of defence within fifteen days from this date.